Exhibit 99.3 ADVANTAGE OIL & GAS LTD. NOTICE OF THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 25, 2011 TO:THE SHAREHOLDERS OF ADVANTAGE OIL & GAS LTD. Notice is hereby given that an Annual Meeting (the "Meeting") of the holders ("Shareholders") of common shares (the "Shares") of Advantage Oil & Gas Ltd. (the "Corporation") will be held at the Metropolitan Centre, 333 - 4th Avenue S.W., Calgary, Alberta on May 25, 2011 at 10:00 a.m. (Calgary time),for the following purposes: 1. to place before the Shareholders the consolidated financial statements of the Corporation for the year ended December31, 2010 and the Auditor's Report thereon; 2. to fix the number of directors of the Corporation at nine (9) directors; 3. to elect nine (9) directors of the Corporation; 4. to appoint the auditors of the Corporation and to authorize the directors to fix their remuneration as such; and 5. to transact such further and other business as may properly come before the meeting or adjournment or adjournments hereof. The nature of the business to be transacted at the Meeting is described in further detail in the accompanying Information Circular. The record date for the determination of Shareholders entitled to receive notice of and to vote at the Meeting is April 5, 2011 (the "Record Date").Shareholders of the Corporation whose names have been entered in the register of Shareholders at the close of business on that date will be entitled to receive notice of and to vote at the Meeting, provided that, to the extent a Shareholder transfers the ownership of any of such Shareholder's Shares after such date and the transferee of those Shares establishes that the transferee owns the Shares and requests, not later than 10 days before the Meeting, to be included in the list of Shareholders eligible to vote at the Meeting, such transferee will be entitled to vote those Shares at the Meeting. A Shareholder may attend the Meeting in person or may be represented by proxy.Shareholders who are unable to attend the Meeting or any adjournment thereof in person are requested to date, sign and return the accompanying form of proxy for use at the Meeting or any adjournment thereof.To be effective, the enclosed proxy must be mailed so as to reach or be deposited with Computershare Trust Company of Canada, Stock Transfer Department, 100 University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1 not later than forty-eight (48) hours (excluding Saturdays, Sundays and statutory holidays in the Province of Alberta) prior to the time set for the Meeting or any adjournment(s) thereof. The persons named in the enclosed form of proxy are officers of the Corporation.Each Shareholder has the right to appoint a proxyholder other than such persons, who need not be a Shareholder, to attend and to act for such Shareholder and on such Shareholder's behalf at the Meeting.To exercise such right, the names of the nominees of Management of the Corporation should be crossed out and the name of the Shareholder's appointee should be legibly printed in the blank space provided. In the event of a strike, lockout or other work stoppage involving postal employees, all documents required for delivery by the Shareholder should be delivered by facsimile to Computershare Trust Company of Canada as registrar and transfer agent of the Corporation at 1-866-249-7775. DATED at Calgary, Alberta this 21st day of April, 2011. BY ORDER OF THE BOARD OF DIRECTORS OF ADVANTAGE OIL & GAS LTD. (signed) "Andy J. Mah" Andy J. Mah President, Chief Executive Officer and a Director
